DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 06/14/2021.
Reasons for Allowance
3.	Claims 21-40 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to smart devices for non-line-of-sight radar-based gesture recognition. Independent claim 21 identifies the distinct limitations “sensing, by the non-line-of-sight gesture-recognition system, radar reflections from an interaction that is within the reflected radar field, the radar reflections sensed by receiving the radar reflections from a surface of the room and at an antenna of the non-line-of-sight gesture-recognition system; recognizing, by the non-line-of-sight gesture-recognition system, a gesture based on the radar reflections from the interaction that is within the reflected radar field; determining, by the non-line-of-sight gesture-recognition system, that the gesture is associated with a smart device; and passing the gesture to the smart device in a format usable by the smart device to recognize the gesture and effective to enable the gesture to control the smart device or establish communication with the smart device to enable a future gesture to control the smart device”. Independent claim 27 identifies the distinct limitations “receiving, by the non-line-of-sight gesture-recognition system, a reflection of a gesture interaction made within the radar field and within the one or more volumes to which direct line-of-sight from the non-line-of-sight claim 38 identifies the distinct limitations “receive a radar reflection of a gesture interaction made within the one or more volumes of the room to which direct line-of-sight from the non-line-of-sight gesture-recognition system is not available, the radar reflection enabling capture of data associated with the reflection of the gesture interaction; one or more processors; determine a gesture based on the captured data associated with the reflection of the gesture interaction; and provide the gesture to the application effective to control the application”.
	The closest prior arts Gollakata et al. (US 2016/0054804 A1) discloses receiving a gesture from a smart device (110) associated with a radar field in a format usable by the non-line-of-sight smart device to recognize the gesture (paras. 0023-0024 and 0026-0027); and recognize, based on the format, the gesture (paras. 0028, 0034-0035 and 0044); and responsive to recognizing the gesture: control, based on the gesture, the non-line-of-sight smart device (paras. 0028 and 0034-0035). Gu et al. (US 2018/0157330 A1) discloses sensing radar reflections from an interaction that is within the reflected radar field (para. 0036), recognizing, a gesture based on the radar reflections from the interaction that is within the reflected radar field (para. 0051); and passing the gesture to the smart device in a format usable by the smart device to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693